Citation Nr: 1601898	
Decision Date: 01/15/16    Archive Date: 01/21/16

DOCKET NO.  08-10 012	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to service-connected posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for erectile dysfunction, to include as secondary to hypertension and/or service-connected PTSD.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

P. Olson, Counsel



INTRODUCTION

The Veteran had active service from June 1969 to April 1971. 

The matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision of the Department of Veteran Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The appeal was remanded by the Board for further development in April 2012, December 2013, and May 2014.  In November 2015, the Veteran submitted additional evidence directly to the Board.  In January 2016, the Board secured a signed written waiver of the RO's initial consideration of this additional evidence.  

The issue of entitlement to service connection for erectile dysfunction is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

The claims file is now entirely in VA's secure electronic processing systems, Virtual VA and Veterans Benefits Management System (VBMS).


FINDING OF FACT

Hypertension was not manifested during service or within a year of separation from service, is not shown to be otherwise related to active service, and is not related to service-connected disability.


CONCLUSION OF LAW

Hypertension was not incurred in or aggravated by service, may not be presumed to have been so incurred, and is not proximately due to, the result of, or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2015).

REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Matters

Pursuant to the Board's April 2012, December 2013, and May 2014 Remands, the Appeals Management Center (AMC)/RO obtained outstanding VA treatment records, scheduled VA examinations to determine the etiology of Veteran's hypertension, readjudicated the Veteran's claim, and issued Supplemental Statements of the Case.  Based on the foregoing actions, the Board finds that there has been compliance with the Board's April 2012, December 2013, and May 2014 Remands.  Stegall v. West, 11 Vet. App. 268 (1998).

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in May 2006, June 2006, August 2006, of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  There is no evidence that additional records have yet to be requested, or that additional examinations are in order. 

Service Connection

The Veteran seeks service-connection for hypertension.

Service connection means that the facts establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

The service treatment records are absent complaints, findings or diagnoses of hypertension during service.  On the clinical examination for separation from service in April 1971, the Veteran's blood pressure reading was 110/80.  Thus, there is no medical evidence that shows that the Veteran suffered from hypertension during service. 

As for statutory presumptions, service connection may also be established for hypertension on the basis of a presumption under the law that if it was manifest to a certain degree within a year after service, it must have had its onset in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.303, 3.304, 3.307 and 3.309(a).  However, the first showing of hypertension was not until many years after the Veteran's discharge from service.

Alternatively, when a chronic disease is not present during service, service connection may be established under 38 C.F.R. § 3.303(b) by evidence of continuity of symptomatology.  Such evidence is lacking here.  The Veteran has not reported continuity of post-service high blood pressure readings or symptoms.

When a disease is first diagnosed after service, service connection can still be granted for that condition if the evidence shows it was incurred in service.  38 C.F.R. § 3.303(d).  To prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).  

Service connection may also be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury pursuant to 38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show that a current disability exists and that the current disability was either caused by or aggravated by a service-connected disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc). 

In this case, the Veteran clearly has hypertension.  The remaining question, therefore, is whether there is competent evidence of a relationship between the Veteran's hypertension and his military service or service-connected disability.

VA treatment records indicate that in May 2006, the Veteran requested his primary care provider, a VA nurse practitioner, to provide a letter that his PTSD caused hypertension.  In May 2006, the Veteran submitted a letter from his primary care provider which states in pertinent part, "It is very likely his anxiety and stress have help to bring on his other conditions such as hypertension ..."  

The Veteran underwent VA examination in September 2006 by a VA physician.  After physical examination of the Veteran and review of the record, the examiner diagnosed him as having moderate essential hypertension and opined that it was less likely that hypertension was caused by PTSD and noted that the medical literature and cardiovascular textbooks did not list PTSD as an etiology of hypertension.

In April 2008, the Veteran submitted an additional letter authored by his primary care provider which states in pertinent part, "It is more likely than not his anxiety and stress have helped to bring on his other conditions such as hypertension ...  This continued anxiety puts a constant level of pressure on his body and it must eventually show up in his health condition in some way.  ..."

The Veteran underwent VA examination in May 2012 by a VA nurse practitioner.  After physical examination of the Veteran and review of the record, the examiner opined that hypertension was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The examiner noted that high blood pressure had not existed prior to service entrance nor was he diagnosed during military service.  The examiner noted that there was no medical literature that supported that essential hypertension was due to PTSD.  

In January 2014, the record was referred to a VA nurse practitioner for a medical opinion.  After a review of the record, the examiner opined that hypertension was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event or illness.  The examiner found no clear and unmistakable evidence that hypertension preexisted service and noted that there were no elevated blood pressure readings in the service treatment records, that the Veteran was not treated for hypertension during service, and that his blood pressure on separation in April 1971 was 110/80.  The examiner agreed with the May 2012 opinion that hypertension was not caused by PTSD and explained that the medical literature did not report that PTSD caused hypertension and noted that stress or anxiety could cause transient blood pressure elevation but not sustained hypertension.    

In an April 2014 Written Brief Presentation, the Veteran's representative requested to incorporate by reference VA's own website, www.ptsd.va.gov, Published International Literature on Traumatic Stress (PILOTS), MEPSS, VA treatment manuals, medical publications, and CME classes.  

The Veteran underwent VA examination in July 2014 by a VA physician.  After physical examination of the Veteran and review of the record, the physician opined that hypertension did not clearly and unmistakably preexist service and noted that there was no evidence of hypertension before or during active duty.  The physician also opined that hypertension was not etiologically related to the Veteran's service and was less likely than not (less than 50 percent probability) proximately due to or the result of the Veteran's service-connected PTSD.  The physician commented on the articles and abstracts submitted by the Veteran which talked about high prevalence of hypertension in patients with PTSD but found each lacking for evidence that supports the conclusion that PTSD caused hypertension.  The physician noted that the established, standard, peer reviewed, authoritative medical literature and reference books for internists and other medical professionals did not specifically state that PTSD was a risk factor for primary hypertension or a cause of secondary hypertension.  The examiner noted that stress alone did not cause protracted or sustained hypertension and identified the Veteran's multiple known risk factors such as genetic predisposition, tobacco use, and obesity.  The physician opined that anxiety caused transient high blood pressure.  The physician also noted that there was limited evidence for a direct cause-and-effect relationship between psychosocial stress and chronic hypertension and noted that although there was widespread belief by many researchers and the general public that stress is an important cause of hypertension, there were no studies available to show that PTSD aggravated hypertension.  The physician opined that it was less likely that the Veteran's service-connected PTSD aggravated hypertension beyond its normal progress.  The examiner noted that the Veteran's PTSD was diagnosed in 2006 and that blood pressure reading within two years showed systolic average 140 and diastolic 80, no diastolic pressure of 100, and no known hospitalization for malignant hypertension since 2001.  The physician noted the most recent blood pressure readings in May 2013 and February 2014 were 149/77, 150/70, and 132/74.  

In November 2015, the Veteran submitted additional Internet medical articles including a May 2007 statement by the Director of the National Institute of Mental Health on Post-Traumatic Stress Disorder Research at the National Institute of Mental Health before the Committee on Oversight and Government Reform of the United States House of Representatives in which he states, in pertinent part, "Significant health problems are also more likely to occur in individuals with PTSD than in those without the disorder, particularly hypertension ..."  The Veteran also included a July 2011 article, Post-traumatic Stress Disorder and Cardiovascular Disease, in the Open Cardiovascular Medicine Journal which states, in pertinent part, "Persons with PTSD, a common anxiety disorder in both veteran and nonveteran populations, have been reported to have an increased risk of hypertension.  ...  Reported links between PTSD and hypertension and other cardiovascular risk factors may partly account for reported associations between PTSD and heart disease.  ..."  The article notes that PTSD was associated with an increased risk of hypertension in the National Comorbidity Survey and in an epidemiologic study of Vietnam veterans from Australia and that veterans with mental health diagnoses had a significantly higher frequency of hypertension and other cardiovascular disease risk factors.  The Veteran also included an October 2010 VA/Department of Defense Clinical Practice Guideline for the Management of Post-Traumatic Stress which notes, in pertinent part, "PTSD is associated with elevated rates of generalized physical and cognitive health concerns, which are thought to be mediated in part by neuroendocrine dysregulation and autonomic nervous system reactivity.  These health conditions can include ... hypertension ...."     

The Board notes that there is a difference of opinion among the medical professionals.  In deciding whether the Veteran's hypertension is related to his military service or to service-connected disability, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Evans v. West, 12 Vet. App. 22, 30 (1998).  That responsibility is particularly onerous where medical opinions diverge.  At the same time, the Board is mindful that it cannot make its own independent medical determinations and that there must be plausible reasons for favoring one medical opinion over another.  Id.

The Board finds that the probative medical evidence of record weighs against the Veteran's claim. 

To the extent that they convey sound medical/scientific principles, medical treatises may be competent medical evidence.  In this case, although the submitted treatise evidence demonstrates that hypertension is more likely to occur in individuals with PTSD and that PTSD is associated with increased risk of hypertension, treatise information is general research material and does not offer any probative information pertaining to the Veteran's particular medical history, which would be critical to supporting a causal relationship.  Thus, in this case, the Board finds the submitted treatise evidence is generic evidence and not competent medical evidence, proven to the level of equipoise, of causality.  

The Board also finds that the Veteran's VA primary care provider's positive nexus opinions in May 2006 and April 2008 also lack significant probative value.  Bare conclusions, even those made by medical professionals, which are not accompanied by a factual predicate in the record, are not probative medical opinions.  See Miller v. West, 11 Vet. App. 345, 348 (1998).  In this case, the Veteran's primary care provider did not provide a thorough rationale for her opinion. 

In contrast, the Board finds that the VA examiners' unfavorable opinions, based on a review of the Veteran's claims file and independent medical literature, are highly probative and weigh against the Veteran's claim.  The examiners agree that the medical literature did not support that PTSD caused hypertension and the July 2014 VA examiner noted that although there was limited evidence for a direct cause-and-effect relationship between psychosocial stress and chronic hypertension, there were no studies available to show that PTSD aggravated hypertension.  

The Board finds particularly persuasive that the July 2014 VA examiner justified the opinion by discussing alternative risk factors/etiologies and cited supporting medical study, which indicates that the VA examiner researched the question and did not rely on his own clinical experience alone in reaching his conclusions.  Thus the July 2014 VA examiner's opinion is afforded significant probative weight.  

In sum, the record contains four separate negative opinions which address the Veteran's claim to service connection for hypertension.  Although certain problems have been noted with some of the opinions, the Board finds their collective findings to be of significant probative value.  The reports and opinions demonstrate that the Veteran has been extensively examined, his claims file has been studied repeatedly, and his medical history has been detailed and considered by medical professionals on several occasions.  Further, with regard to the essential questions before the Board, whether hypertension was caused or aggravated by the Veteran's active duty service or service-connected PTSD, probative opinions accompanied by explanations are of record.  

Although lay persons are competent to provide opinions on some medical issues, the specific issue in this case, concerning secondary causation and aggravation, falls outside the realm of common knowledge of a lay person.  In other words, the central question in this case, whether hypertension was caused or aggravated by service or service-connected disability, is a complex medical question, which is the subject of advanced medical knowledge concerning complex biological processes, anatomical relationships, and physiological functioning within the human body.  Thus, it is not a question within the competence of a lay person.  Because the Veteran's own opinion as to etiology is not competent evidence on this question, the probative value of his opinion is substantially outweighed by the highly probative, unfavorable evidence discussed above.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).

In summary, the favorable evidence of record consists of two medical opinions provided by the Veteran's primary care provider, numerous generic medical articles which indicate some association between PTSD and hypertension, plus the Veteran's own lay assertions.  However, such evidence, for the reasons given, is assigned minimal probative value.

Overall, with careful consideration of the relative probative value of the unfavorable evidence, which is considerable, with that of the favorable evidence, which is minimal, the Board finds that the preponderance of the most probative evidence of record weighs against the claims of service connection.  The Board has considered the applicability of the benefit-of-the-doubt doctrine.  

Thus, the record is absent evidence of hypertension during service or within a year following service, evidence of continuity of symptomatology.  In addition, the most probative evidence weighs against a finding of a nexus between hypertension and either service or service-connected PTSD.  Accordingly, the Board concludes that the preponderance of the evidence is against the claim for service connection, and the benefit of the doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not for application.  


ORDER

Entitlement to service connection for hypertension, to include as secondary to service-connected PTSD, is denied.



REMAND

The Veteran seeks service-connection for erectile dysfunction.  In November 2015, the Veteran provided additional evidence which indicates that there may be an association between erectile dysfunction and PTSD.  In order to afford the Veteran every consideration with respect to the present appeal and to ensure due process, it is the Board's opinion that further development of the case is necessary.  In this regard, a medical opinion in conjunction with the review of the entire record is warranted to indicate whether or not the Veteran's erectile dysfunction was caused by or aggravated by his service-connected PTSD.  38 C.F.R. § 3.159(c)(4). 

Accordingly, the case is REMANDED for the following action:

1.  The Veteran's file should be referred to a VA physician for an opinion as to whether it is at least as likely as not that the Veteran's service-connected PTSD (or treatment thereof including medication) caused or aggravated his erectile dysfunction.  
  
The physician must specifically address all evidence such as the medical articles submitted in November 2015.  

For any aggravation found, the physician should state, to the best of their ability, the baseline of symptomatology and the amount, quantified if possible, of aggravation beyond the baseline symptomatology by the aggravation.  

It would be helpful if the examiner would use the following language, as may be appropriate:  "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinion provided.

2.  The case should be reviewed on the basis of the additional evidence.  If the benefit sought is not granted in full, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


